Citation Nr: 1755978	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine spondylosis and degenerative disc disease, prior to December 23, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spine spondylosis and degenerative disc disease, prior to November 27, 2012, and in excess of 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism, residuals of malignant thyroid papillary carcinoma, status-post complete thyroidectomy, prior to August 8, 2017.

4.  Entitlement to an initial rating in excess of 10 percent for thyroidectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1985 to October 2008.  He retired at the rank of senior master sergeant.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In May 2016, the Board remanded the issues on appeal for further development and the case is now properly before the Board.

The Board notes the Veteran has been service connected for multiple disabilities secondary to the issues on appeal e.g. left radiculopathy; however, the ratings of those disabilities have not been appealed to the Board and are not currently before the Board.  Any reference to such disabilities should not be construed as an adjudication of the rating of those disabilities.  


FINDINGS OF FACT

1.  For the period prior to December 23, 2013, lumbar spine spondylosis and degenerative disc disease is shown to be manifested by forward flexion of the thoracolumbar spine beyond 60 degrees but not greater than 80 degrees, and by a combined range of motion beyond 120 degrees but less than 235 degrees, and by painful motion; ankylosis, muscle spasm, guarding, localized tenderness, vertebral body fracture and incapacitating episodes with doctor-prescribed bed rest lasting at least two weeks are not demonstrated.

2.  For the rating period from December 23, 2013, lumbar spine spondylosis and degenerative disc disease is shown to be manifested by forward flexion of the thoracolumbar spine beyond 30 degrees but not greater than 60 degrees, and by a combined range of motion of the thoracolumbar spine beyond 120 degrees when accounting for pain on motion; ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis are not demonstrated.

3.  For the period prior to November 27, 2012, cervical spine spondylosis and degenerative disc disease is shown to be manifested by forward flexion of the cervical spine greater than 30 degrees and a combined range of motion of the cervical spine greater than 170 degrees; ankylosis, muscle spasm, guarding, incapacitating episodes, and doctor-prescribed bed lasting at least two weeks rest are not demonstrated.

4.  For the rating period from November 27, 2012, cervical spine spondylosis and degenerative disc disease is shown to be manifested by forward flexion of the cervical spine of 15 degrees; ankylosis, incapacitating episodes of intervertebral disc syndrome required doctor-prescribed bed rest of at least four weeks are not demonstrated.

5.  Prior to August 8, 2017, hypothyroidism is shown to be manifested by cold intolerance, cardiovascular involvement, continuous medication and weight gain; fatigability, mental sluggishness, muscle weakness, mental disturbance and bradycardia were not demonstrated.

6.  During the period on appeal, and accepting the Regional Office's finding of a painful scar during the entire period on appeal, the Veteran's thyroidectomy scar does not cover an area of at least 6 square inches (39 square centimeters) or affect the functioning of the affected part.  There is no tissue loss, elevation or depression on palpation, and the scar is not 5 inches in length.

7.  The Veteran's thyroidectomy scar had a width of at least .6 cm from December 20, 2012 through August 7, 2017, but not at any time before or thereafter.


CONCLUSIONS OF LAW

1.  For the period from prior to December 23, 2013, the criteria for an initial disability rating in excess of 10 percent for lumbar spine spondylosis and degenerative disc disease are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a (2017).

2.  For the period from December 23, 2013, the criteria for an initial disability rating in excess of 20 percent for lumbar spine spondylosis and degenerative disc disease are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a (2017).

3.  For the period from prior to November 27, 2012, the criteria for an initial disability rating in excess of 10 percent for cervical spine spondylosis and degenerative disc disease are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a (2017).

4.  For the period from November 27, 2012, the criteria for an initial disability rating in excess of 30 percent for cervical spine spondylosis and degenerative disc disease are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a (2017).

5.  Prior to August 8, 2017, the criteria for an initial rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.119, Diagnostic Code 7903 (2017).

6.  Prior to December 20, 2012 and from August 8, 2017, the criteria for an initial disability rating in excess of 10 percent for thyroidectomy scar have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.119, Diagnostic Codes 7800, 7804-7805 (2017).

6.  From December 20, 2012 through August 7, 2017, the criteria for an initial disability rating of 20%, but not higher, for thyroidectomy scar have been met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.119, Diagnostic Codes 7800, 7804-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  

The Veteran's claims stem from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and VA examination reports.  

The Board also finds that the RO substantially complied with the Board's remand instructions of May 2016 by obtaining updated medical records, scheduling VA examinations for the Veteran, readjudicating the claim, and issuing a rating decision and supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II.  Increased rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned staged ratings.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

i.  Lumbar Spine Disability

Evaluation of a service connected disability involving the musculoskeletal system rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2017) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45  (2016).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's lumbar disability is evaluated under Diagnostic Code group 5235-5243, 38 C.F.R. § 4.71a (2017).  Accordingly, the regulations provide for evaluation of the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017). 

Intervertebral disc syndrome (IVDS) is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A review of the record reveals a diagnosis of IVDS, but no reports of incapacitating episodes.  In light of this, the Board will focus on the application of the General Rating Formula to the Veteran's lumbar spine disability.

The Veteran was awarded service connection for a lumbar spondylosis and degenerative disc disease in an April 2009 rating decision.  At that time, a 10 percent disability evaluation was awarded effective November 1, 2008.  The Veteran posited disagreement with the assigned rating, and the appeal followed.  Upon appeal, the Veteran was awarded a 20 percent disability evaluation effective December 23, 2013.  

At a February 2009 VA examination, the Veteran reported stiffness and constant lower back pain.  He reported the pain was 5 out of 10 and could be elicited by physical activity and stress, but that it also came spontaneously.  The pain was reported to be relieved by rest and medication, and that the Veteran could function, despite pain, with medication.  The Veteran reported that this did not result in incapacitation, but that functional impairment did occur including an inability to drive, interrupted sleep, inability to stand for prolonged periods of time and the inability to lift more than 25 pounds due to pain and stiffness in his lower back that travels down in to his lower left leg.

The February 2009 VA examiner found no evidence of radiating pain on movement and no evidence of muscle spasm.  The examiner also found no ankylosis of the lumbar spine, no signs of IVDS and no evidence of tenderness.  Straight leg raising tests were negative.

Range of motion (ROM) deficiency was noted, as was pain on motion during ROM testing.  The testing revealed forward flexion of 70 degrees and a combined ROM of 204 degrees.  The same results were found with pain, indicating the Veteran could not move further than when his pain started.

The examiner also stated "joint function of the spine is additionally limited by the following after repetitive use: pain and pain has the major functional impact.  It is not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  There is no additional limitation in degree."

In a December 2013 statement, the Veteran reported that he experienced extremely limited range of motion, radiating pain, loss of sleep, difficulty with extended sitting, muscle spasms, tenderness, slight limp, and arthritis of the back.  Upon VA examination in December 2013, the Veteran reported always having lower back pain.  He also reported flare-ups of radiating pain to right leg, hip and testicle. 

The examiner did not note a diagnosis of IVDS and found no ankylosis.  However, the examiner did note the Veteran was tender to palpation.  The examiner also noted radiculopathy from the femoral nerve on the right side.  Range of motion (ROM) testing revealed forward flexion was 55 degrees, but with pain at 40 degrees.  Combined ROM was 185 degrees, but with pain at 170 degrees.  The examiner noted the Veteran's lumbar spine disability affected his ability to work in that prolong sitting is difficult.  

A January 2014 treatment note recorded the Veterans report of his back pain flaring up.  The Veteran stated that it flared up when lifting firewood.  He also reported his pain eases over ten minutes or so.  The doctor assessed the Veteran with degeneration of lumbar or lumbosacral intervertebral disc.  See January 6, 2014 progress note of Dr. T.McD.

Upon VA examination in August 2017, the Veteran reported constant burning pain which was 3 out of 10.  He also reported taking a daily prescription, being in physical therapy and seeing a chiropractor once a month.  The Veteran also stated that pain contributed to functional loss.

The examiner did not find localized tenderness, guarding, muscle spasm or ankylosis.  The examiner noted the Veteran has IVDS, but that he has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

ROM testing found forward flexion of 50 degrees and a combined ROM of 165.  Pain was noted on exam, including evidence of pain with weight bearing, but was not found to result in or cause functional loss.  The examiner did not perform passive or non-weight bearing testing, but gave reasons why (infeasible and lack of evidence).  The examiner also noted pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  The examiner noted an impact on work, in that the Veteran lost more than 5 weeks of work time in the last twelve months.  The Board notes that there is not an indication the Veteran was unemployable despite these difficulties. 

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's neck disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's lumbar spine disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

The Board finds a change in the rating for the Veteran's lumbar spine disability is not warranted.  As noted above, the Veteran's lumbar spine disability has been rated at 20% since December 23, 2013 and 10% before that.  The record supports these ratings.  The next highest rating for the Veteran's lumbar spine disability after 20 percent is 40 percent, and a 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.  This is not shown by the evidence of record.  The examinations reveal no worse than 40 degrees forward flexion when considering pain, weakness, fatigability or incoordination, and no worse than a 165 degree combined range of motion.  See 38 C.F.R. §§ 4.45, 4.59.  The 40 degree forward flexion supports a 20% rating and was measured on December 23, 2013.  Medical records prior to this do not indicate such a limitation in motion and instead reflect range of motion consistent with a 10% rating.  Since the December 2013 examination, the record does not reflect a worsening consistent with a 30% rating, as indicated by the August 2017 examination.

In light of the above, the Board finds that a higher rating at any point during the period of the appeal is not warranted.

ii.  Cervical Spine Disability

The Veteran was awarded service connection for a cervical spondylosis and degenerative disc disease in an April 2009 rating decision.  At that time, a 10 percent disability evaluation was awarded effective November 1, 2008.  Upon appeal, the Veteran was awarded a 30 percent disability evaluation effective November 27, 2012.

The Board notes that much of the law and evidence of record that pertains to the Veteran's cervical spine disability is consistent with the Veteran's lumbar spine disability, except where noted below.

The Veteran's cervical spine disability is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine, but different ranges of motion are used in rating.  See 38 C.F.R. § 4.71a.  

Under the General Rating Formula, a 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there has been demonstrated forward flexion of the cervical spine of 15 degrees or less, or, alternatively, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.

Upon VA examination in February 2009 the Veteran reported stiffness and pain twice a week lasting three days which travels down the back and under left shoulder blade.  The pain level was 3 of 10 and was elicited by physical activity and stress.  The Veteran reported function limitations: inability to drive or perform aviator duties, interrupted sleep and difficulty lifting objects over 25 pounds due to pain, stiffness and a restricted range of motion in the left side of the neck that travels down the back and under the left shoulder blade.

Similar to the lumbar spine examination, examination found no evidence of radiating pain on movement, no evidence of muscle spasm, no evidence of tenderness and no ankylosis of the cervical spine.  The examiner also found no signs of IVDS.  ROM testing reveals forward flexion of 45 degrees and a combined ROM of 285 degrees.

The examiner again stated, "joint function of the spine is additionally limited by the following after repetitive use: pain and pain has the major functional impact.  It is not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  There is no additional limitation in degree." 
Imaging of the Veteran's cervical spine from October 2009 found that there was nuchal ligament calcification in the posterior neck; however, there was no mention of ankylosis in the report.  This is similar to findings from imaging reports made after the Veteran's February 2010 neck fusion surgery.

In February 2010, the Veteran underwent a two level intracervical diskectomy with anterior plating.  The Veteran was discharged from the hospital the next day.  After his neck fusion surgery, the Veteran's doctor gave suggest limitations to the Veteran including no driving, lifting greater than 10 lbs, pushing, pulling, high impact activities such as jogging, heavy hand gear, working overhead for extended periods or other heavy activities.  By March 2010 the Veteran was able to drive and by April 19, 2010 the Veteran was able to perform more normal activities while not exceeding a 50lb maximum for another three months.  In July 2010 the Veteran reported virtually complete resolution of his neck pain.  The Board notes the Veteran's doctor signed a short-term disability form indicating the Veteran could not return to work from February 23, 2010 through April 6, 2010.  However, this form was filled out prior to the surgery and was merely an estimate.  The Board finds the suggested limitations given to the Veteran after surgery to be more probative and note that the restrictions may preclude more rigorous physical labor, but did not preclude less labor intensive employment.  

Upon VA examination in December 2012, the examiner found localized tenderness or pain to palpation, but no IVDS.  Forward flexion was found to be 15 degrees before and after repetitive use.  The examiner opined the impact of the cervical spine condition on the Veteran's ability to work as no prolonged sitting or standing.  

In a December 2013 statement, the Veteran reported occasional pain in the neck and shoulders, limited range of motion, difficulty sitting for extended time.  He reported that he was in capacitated for 6 weeks from February to April 2010.  Upon VA examination in December 2013, the Veteran reported flare-ups, in that working at a keyboard and desk makes his neck worse.  The examiner did not find IVDS or ankylosis, but did note localized tenderness or pain to palpation.  Forward flexion was 35 degrees with no objective evidence of pain and the combined ROM was 230.  With repetitive use, the Veteran's ROM was the same.

Upon VA examination in August 2017, the Veteran reported having spine fusion surgery done in 2010 and that he feels better after surgery.  The examiner found no evidence of pain when weight bearing and did not find localized tenderness, guarding or muscle spasm.  Pain was noted on examination, but did not result in /cause functional loss.  ROM testing revealed forward flexion was 20 degrees and combined ROM was 200 degrees.

As noted above, the medical findings, particularly the VA examinations, directly address the criteria under which the Veteran's cervical spine disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

The Board finds a change in the rating for the Veteran's cervical spine disability is not warranted.  As noted above, the Veteran's cervical spine disability has been rated at 30% since November 27, 2012 and 10% before that.  The record supports these ratings.  The next highest rating for the Veteran's cervical spine disability after 30 percent is 40 percent, and a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a.  This is not shown by the evidence of record.  The examinations reveal no worse than 15 degrees forward flexion when considering pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.45, 4.59.  The 15 degree forward flexion supports a 30% rating and was measured on December 20, 2012.  Since the December 20, 2012 examination, the record does not reflect a worsening consistent with a 30% rating.  To the contrary, the August 2017 examination reveals ROM findings consistent with a 20% rating.  Medical records prior to December 20, 2012 do not indicate such a limitation in motion and instead reflect range of motion consistent with a 10% rating.  

A 20 percent rating is not warranted for the period prior to November 27, 2012.  A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   The record does not support a finding that any of these requirements were met.

In light of the above, the Board cannot conclude a higher rating at any point during the period at issue is warranted.




iii.  Hypothyroidism

The Veteran was awarded service connection for hypothyroidism residuals of malignant thyroid papillary carcinoma, with complete thyroidectomy to include scar in an April 2009 rating decision.  At that time, a 10 percent disability evaluation was awarded effective November 1, 2008.  Upon appeal, the Veteran was awarded a 100 percent disability evaluation for hypothyroidism residuals of malignant thyroid papillary carcinoma, with complete thyroidectomy effective August 8, 2017.  In light of the 100 percent rating, the Board will focus on the period prior to August 8, 2017.  The Veteran's thyroidectomy scar was rated separately, upon appeal, and will be discussed in a separate section of this decision.  

Hypothyroidism is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7903.

Diagnostic Code 7903 provides: a 10 percent rating for fatigability or continuous medication required for control of hypothyroidism; a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness; a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain; and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

Upon VA examination in February 2009, the Veteran denied having symptoms or functional impairment from the condition, but the examiner noted the "thyroid condition produces the following sequela: gastrointestinal disturbances."

Treatment records from September 2009 note the Veteran was negative for cold intolerance and fatigue, but was positive for constipation.  Similar findings were noted the following month, except the Veteran was negative for constipation.  In July 2010, the Veteran was negative for cold intolerance, fatigue and constipation.  None of these treatment records mention mental sluggishness or muscular weakness, although the Veteran's weight throughout this time period was approximately 20-26 pounds higher than his baseline.  See August 2017 VA examination (noting baseline weight of 162 pounds).

In a December 2013 statement, the Veteran reported the he experienced heart palpitation, irritability, cold intolerance, chest pain, nervousness, sleeplessness, vomiting, headache, and brittle fingernails.  On a VA examination report from December 2013, the examiner checked boxes indicating finding, signs of symptoms attributable to a thyroid condition including cardiovascular involvement, continuous medication and cold intolerance.  The examiner also noted the Veteran takes a higher dose of medication, "therefore he also has symptoms of irritability and palpitations".  The Veteran's heart rate was 60.  The examiner did not note any muscle weakness, mental disturbance or mental sluggishness and opined the Veteran's thyroid condition does not impact his ability to work.

Treatment records from the first week of June 2016 twice noted heart rate of 59.  However, later in June, and in the preceding and succeeding months, the Veteran's heart rate was above 60.  Blood pressure and laboratory tests were normal.  

A review of the lay and medical evidence reveals the Veteran did not meet the criteria for a rating in excess of 10 percent before the August 8, 2017 VA examination.  The Board notes the Veteran did have signs and symptoms consistent with some elements of higher ratings prior to August 2017 e.g. cold intolerance.  However, due to the consistent lack of fatigability, muscle weakness, mental disturbance and sluggishness, the Board finds the Veterans disability picture more nearly approximates the criteria required for a 10 percent rating prior to August 8, 2017.  38 C.F.R. § 4.7.  In September 2017, the RO granted a 100 percent rating, effective August 8, 2017, the date of the VA examination that showed manifestations consistent the 100 percent rating criteria.  

iv.  Thyroidectomy Scar

Upon appeal of the April 2009 decision, the Veteran was granted a separated rating for his thyroidectomy scar in a September 2017 rating decision.  The RO assigned a rating of 10 percent effective November 1, 2008 for one painful scar.

Scars to the head, face or neck are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804-7805. 

Diagnostic Code 7800 provides that a scar with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.

The 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 are: 

1) Scar is 5 or more inches (13 or more centimeters (cm)) in length.
2) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
3) Surface contour of scar is elevated or depressed on palpation.
4) Scar is adherent to underlying tissue.
5) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
7) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
8) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that other scars (including linear scars), and other effects of scars, require the rating of any disabling effects not considered in a rating provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this case, the record does not reveal disabling effects beyond the scope of Diagnostic Codes 7800 and 7804, so an additional rating under 7805 is not warranted.

A review of the Veteran's record, including color photographs he provided, reveals the Veteran has one scar on his neck.  This is an overlapping scar from 2002 thyroidectomy surgery and 2010 cervical spinal surgery, and is located on the anterior neck.  See August 2017 VA scar examination.

Upon VA examination in February 2009, the scar was noted to be about 6 cm by .2 cm.  The examination report does not discuss pain, but the examiner did note that there was no tenderness.  The examiner stated the scar has disfigurement, but went on to state "[t]here is no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture and limitation of motion."

A February 2010 operative report from the Veteran's neck fusion surgery notes that "the surgery was made more complicated by going through scar tissue" from the Veteran's thyroid surgery.  There is no indication of the length or width of incision or resulting scar.

The December 20, 2012 VA examination report of the Veteran's cervical spine disability notes a scar related to his cervical spine disability.  The examiner checked a box indicating the scar was not painful, unstable or totaling an area greater than 39 square cm.  However, the examiner then wrote "[t]he length and width of the scar is 7cm.."  This would indicate the scar is 49 square cm.  Photographs of record show a linear and not a 7 by 7 cm sized scar.  These internal inconsistencies in the report weighs against the credibility of the December 2012 examination report with regard to evaluating the size of the Veteran's neck scar, except to the extent that the reported length of the scar is relatively consistent with reports by other examiners.

Upon VA examination in December 2013, the Veteran's scar was found to be 8 cm by 1 cm.  Furthermore, the scar was found to be painful and described as "tight".  There was no elevation, depression, adhering to underlying tissue, missing underlying soft tissue or abnormal pigmentation or texture.

During a VA examination in August 2017, the Veteran denied any pain or tenderness upon touch and palpation.  The examiner noted the scar was hypopigmented, but identified the area of hypopigmentation as 1.6 square cm.  Similarly, the examiner found the size of the scar to be 8 cm by .2 cm (1.6 sq. cm).  The examiner also checked boxes in the thyroid examination report indicating the Veteran does have a scar related to his thyroid condition, but that there are zero unstable or painful scars.

The evidence of record does not reveal the Veteran's neck scar was with tissue loss, elevation or depression on palpation, 5 inches in length or in excess of 39 square cm during the period on appeal.

Upon review of the evidence of record, the Board finds the length of the Veteran's scar was between 6 and 8 centimeters throughout the period on appeal.  The Board finds that it is factually ascertainable that the Veteran's neck scar had a width of 1 cm from December 20, 2012 through August 7, 2017.  In making this finding, the Board is resolving doubt in favor of the Veteran with regard to the December 20, 2012 VA examination in that the Board will assume the examiner meant the length and width of the scar was 7 square cm, rather than 7 cm.  This reading would make the report internally consistent and relatively consistent with the December 2013 examination report.  Furthermore, the Board notes the thyroidectomy scar was disturbed by the Veteran's neck fusion surgery, which may have increased the width of the scar.  However, the Veteran's February 2010 operative report and other treatment records do not provide evidence of the size of the Veteran's disturbed scar until the December 2012 examination, and is thus not factually ascertainable until then.

The August 8, 2017 examination report is credible and relatively consistent with the scar size found in February 2009, particularly with regard to the width of the scar.  

In light of the above findings, an increase in the rating of the Veteran's thyroidectomy scar is warranted for the period of December 20, 2012 through August 7, 2017 due to the width of the Veteran's scar being larger than .6 cm during this period of time.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  The width of the Veteran's scar is the only one of eight possible characteristics of disfigurement found during the period on appeal, and as such a 10 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The 10 percent rating allowed by the Regional Office for pain under Diagnostic Code 7804 is permitted while also receiving a 10 percent rating under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3.  

The Veteran's combined rating for his thyroidectomy scar for the period of December 20, 2012 through August 7, 2017 is 20 percent.


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spine spondylosis and degenerative disc disease prior to December 23, 2013 is denied.

Entitlement to a rating in excess of 20 percent for lumbar spine spondylosis and degenerative disc disease from December 23, 2013 is denied.

Entitlement to an initial rating in excess of 10 percent for cervical spine spondylosis and degenerative disc disease prior to November 27, 2012 is denied.

Entitlement to a rating in excess of 30 percent for cervical spine spondylosis and degenerative disc disease, from November 27, 2012 is denied.

Entitlement to an initial rating in excess of 10 percent for hypothyroidism, residuals of malignant thyroid papillary carcinoma, status-post complete thyroidectomy, prior to August 8, 2017 is denied.

Entitlement to an initial rating in excess of 10 percent for thyroidectomy scar prior to December 20, 2012 is denied.

Entitlement to a rating of 20 percent, but not higher, for thyroidectomy scar from to December 20, 2012 through August 7, 2017 is granted.

Entitlement to a rating in excess of 10 percent for thyroidectomy scar from August 8, 2017 is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


